         Case 1:21-cv-01884-DLC Document 91 Filed 07/26/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :                 21cv1884 (DLC)
BCBSM, INC., d/b/a BLUE CROSS and BLUE :
SHIELD OF MINNESOTA, on behalf of      :                      ORDER
itself and those similarly situated,   :
                                       :
                         Plaintiff,    :
                                       :
               -v-                     :
                                       :
VYERA PHARMACEUTICALS, LLC, PHOENIXUS :
AG, MARTIN SHKRELI, and KEVIN MULLEADY,:
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     After reviewing the parties’ letters of July 21 and July

22, 2021, including Exhibit C to the corporate defendants’

letter of July 21, the plaintiff has not adequately explained

the need for discovery beyond that to which the corporate

defendants already consent in their letter July 21.

Additionally, production would be exceedingly burdensome,

defendants having already engaged in fulsome fact discovery in

the underlying litigation.        Accordingly, it is hereby

     ORDERED that the plaintiff’s July 21 requests for discovery

to which the defendants have not consented are denied.

Dated:       New York, New York
             July 26, 2021

                              __________________________________
                                         DENISE COTE
                                 United States District Judge
